 In the Matter Of STAR-TIMES PUBLISHINGCOMPANYandAMERICANFEDERATION OF RADIO ARTISTS,ST. Louis LOCALCase No. R-1891.-Decided July 16, 1910Jurisdiction:radio broadcasting industry.Investigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union and requests that cer-tification be obtained ; eligibility of intermittent employees to vote ; electionnecessary.Unit Appropriate for Collective Bargaining:staff and free-lance actors, singers,and announcers, including news editor and clerical employees who do part-time work before the microphone in the employ of the Company as actors,singers, or announcers, but excluding "hillbillies" and program director.Supervisor identified with executive management of company excludedfrom unit though the only union involved requests his inclusion.Mrs. 'Nellie Booth,of St. Louis, Mo., andMr. James Porter,ofNew York City, for the Union.Messrs. Cobb, Logan, RoosctArmstrong,byGeorge Logan, Esq.,andMr. Ray V. Hamilton,of St. Louis, Mo., for the Company.Elizabeth W. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 13, 1940, American Federation of Radio Artists, St. LouisLocal, herein called the Union, filed with the Regional Director forthe Fourteenth Region (St. Louis, Missouri) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Star-Times Publishing Company, hereincalled the Company, at its radio station KXOK in St. Louis, Mis-souri, herein called Station KXOK, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 8, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and Article25 N. L.R. B , No. 60. STAR-TIMES PUBLISHING COMPANY493III, Section 3, of National, Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and, to provide for an ap-propriate hearing upon due notice.On June 12, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Union and the Company.Pursuant to the notice, a hearing was held on June 14, 1940, in St.Louis, Missouri, before King Derr, the Trial Examiner duly designatedby the Board.The Company was represented by the manager ofStation KXOK and by counsel, and the Union was represented byits duly authorized representatives.All participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.Upon the entire record in the case, the Board. makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYStar-Times Publishing Company is 'a Missouri corporation hav-ing its offices and principal place of business in St. Louis, Missouri.The Company is engaged in the publication of theSt. Louis Star-Times,a daily newspaper, and in the operation of radio stationKXOK. These proceedings are concerned only with employees ofthe Company at Station KXOK.Station KXOK, which is operated under a license from the Fed-eral Communications Commission and is affiliated with the MutualBroadcasting System, is engaged in broadcasting radio programsconsisting of news, educational material, music, and advertising. Itsbroadcasting studios and microphones are located in St. Louis,Missouri; its broadcasting transmitter and tower are located in St.Clair County, Illinois; and all or a large part of the electric powerused by it in broadcasting is generated outside the State of Missouri.StationKXOK operates with 1000-watt power over a designatedwave length of 1,250 kilocycles. Its programs are regularly heardby listeners in the States of Missouri and Illinois. In the regularcourse of its business, Station KXOK rebroadcasts programs origi-nating in States other than the State of Missouri.A substantialpercentage of its income is derived from the rebroadcast of programstransmitted to it from other radio stations, affiliated with the MutualBroadcasting System, located outside the State of Missouri.'1According to a stipulation between the Board, the Company, and the Union, introducedin evidence at the hearing, Station KXOK"does a business"in excess of $50,000 annually. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. -THE ORGANIZATION INVOLVEDAmerican Federation of Radio Artists, St. Louis Local, is a labororganization chartered by American Federation of Radio Artists,affiliated with Associated Actors and Artistes of America, which, inturn, is affiliated with the American Federation of Labor. TheUnion admits to its membership "any person who has performed orintends to perform as an actor, singer, solo instrumentalist, dancer,announcer, or speaker in any radio broadcast, or who otherwise sings,speaks, acts, plays or produces sound effects before the microphone",within the city of St. Louis, Missouri.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing there was introduced into evidence an analysismade by the Acting Regional Director showing that the Union holdsapplications for membership signed by a substantial number of theemployees of the Company at Station KXOK in the unit alleged inthe petition to be appropriate for the purposes of collective bargain-ing.At the hearing also the parties stipulated that the Companyhas declined to recognize the Union as the exclusive representativeof its employees in said unit until such time as the Union is certifiedas such representative by the Board.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing it was agreed by the Union and the Company thata unit consisting of actors, singers, and announcers employed by theCompany at Station KXOK, excluding microphone entertainersknown as "hillbillies," is appropriate for the purposes of collectivebargaining.The Company and the Union also agreed that the unitthus defined includes the regular staff employees of Station KXOKin the program department, and, in addition, free-lance actors,singers,,and announcers employed by Station KXOK for particular STAR-TIMES PUBLISHINGCOMPANY495performances-'The Union claims that two regular clerical employ-ees who do part-time work before the microphone in the employ ofStation KXOK as actors,singers, or announcers,are also within theunit agreed upon by the parties.The Company makes no contentionwith respect to such clerical employees.We find that the staff andfree-lance actors,singers,and announcersemployed bythe Compaiiat Station KXOK,includingclerical employees who do part-timework before the microphone in the employ of Station KXOK, asactors, singers,or announcers, should be included in the unit.The Union claims that two supervisory employees of StationKXOK,Blaine Cornwelland AudreyB. Reid 3 who do part-timework before the microphone as actors,singers,or announcers,shouldalso be includedwithin theappropriate unit.The Company opposesthis contention.Blame Cornwell is employedby the Companyas program direc-tor,havingcomplete supervisionover all programsproduced byStationKXOK.He directs the work of all persons employed byStationKXOK who appear -before the microphone,and thus hassupervisory authority over 16 or more staff employees as well as overthe free-lance artists employedby Station KXOK.Cornwell hiresand discharges radio performers working under his supervision.While hisdiscretion in this respect is subject to the approval of hisexecutive superiors,his recommendationsare finalin nearly all in-stances.Cornwell regularly appears befoi e the microphone 3 hourseach week as an actor on oneof the Company's commercial pro-grams, and it is for this reasonthat the Unionseeks to have himincluded in the appropriate unit.He is eligible to provisional mem-bership in the Union,'but is not a member thereof.As comparedwith all the other employees within the appropriate unit, Cornwell,who directly supervises their work, is clearly identified with theexecutive management of Station KXOK rather than with its em-ployees.We find that he should be excluded from the unit.5Audrey B. Reidis employedby the Companyunder Cornwell'ssupervision,as a news editorin chargeof the preparation of newsfor broadcasting purposes.He has two regular subordinates, one ofwhom regularly appears before the microphone, and is includedwithin the appropriate unit.Reid recommends the hiring and dis-charging of employees under his supervision and his recommenda-tions are usually adopted.He regularly appears before the' micro-8The Company claims, however,that those flee-lance artists who areemployed by it"only occasionally at rare intervals" are?not properlyconsidered its employeesSee thediscussionof eligibilityto vote in the election in SectionVI,infra.8Also referred to at the hearingby hisradio pseudonym, Bruce Barrington.4Provisionalmembership,which does not carry vofingprivileges,isopen to personsoccupying supervisory positionsGCf our holding with respect to one Meredith inMatter of Kansas Milling CompanyandFlour, Feed,Seed, Cereal&Elevator Workers Union,No26991,AF of L ,15 N. L R. B 71. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDphone on a commercial program.Like Cornwell,Reid is eligible toprovisional membership in the Union,but is not a member thereof.His position,however, as compared with that of Cornwell,isdis-tinctly subordinate,although he has some supervisory authority.Forthe purposes of collective bargaining,his interests appear to be moreclosely identified with those of the other employees within the appro-priate unit than with those of the Company.We shall includeReid in the unit.We find that the staff and free-lance actors, singers, and announcersemployed by the Company at Station KXOK, including AudreyB. Reid and clerical employees who do part-time work before themicrophone in the employ of the Company as, actors,singers, orannouncers,but excluding"hillbillies"and Blaine Cornwell, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company atStationKXOK the full benefit of their right to self-organizationand collective bargaining, and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Union claims that the eligibility of free-lance employees tovote in the election should be determined by the Company's employ-ment of such persons at any time within the 3-month period immedi-ately preceding May 13, 1940, the date when the Union filed itspetition herein.The Company expressed no opposition to this.We see no reason why the 3-month period should not be that immedi-ately preceding the date of our Direction of Election herein, andshall direct that that period be used.We shall direct that the employees in the appropriate unit whowere employed by the Company during the pay-roll period immedi-ately preceding the date of our Direction of Election herein, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation and those who were then or have sincebeen temporarily laid off, andincludingfree-lance actors,singers,and announcer's who were employed by the Company at any time dur-ing the 3-month period immediately preceding the date of theDirection of Election,but excluding those who have since quit orbeen discharged for cause,shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS Ol` LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Star-Times Publishing Company at radio STAR-TIMESPUBLISHING COMPANY497station KXOK, St. Louis, Missouri, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.2.The staff and free-lance actors, singers, and announcers em-ployed by Star-Times Publishing Company at radio station KXOK,including Audrey B. Reid and clerical employees who do part-timework before the microphone in the employ of said Company asactors, singers, or announcers, but excluding "hillbillies" and BlaineCornwell, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Star-Times Publishing Company, St. Louis, Missouri, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date,of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the staff and free-lanceactors, singers, and announcers, employed by Star-Times PublishingCompany at radio station KXOK who were employed by said Com-pany during the pay-roll period immediately preceding the date ofthisDirection of Election, including Audrey B. Reid, clerical em-ployees who do part-time work before the microphone in the employof said Company as actors, singers, or announcers, employees whodid not work during such pay-roll period because they were ill oron vacation, and those who were then or have since been temporarilylaid off, and including free-lance actors, singers, and announcers em-ployed by said Company at radio station KXOK at any time duringthe 3-month period immediately preceding the date of this Directionof Election, but excluding "hillbillies," Blaine Cornwell, and thosewho have since the date of this Direction of Election quit or beendischarged for cause, to determine whether or not they desire to berepresentated by American Federation of Radio Artists, St. LouisLocal, for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.